NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                               _______________

                                    No. 13-3922
                                  _______________

                              ARLINGTON G. GHEE;
                             LAYVONE GHEE, his wife

                                          v.

                   MARTEN TRANSPORT, LTD; RANDY J. BEE,
                       JOHN DOE 1-10, ABC, INC., 1-10

                        Marten Transport, LTD; Randy J. Bee,
                                                   Appellants
                                 ______________

                    On Appeal from the United States District Court
                            for the District of New Jersey
                           (D.C. Civil No. 3-11-cv-03718)
                        District Judge: Hon. Freda L. Wolfson
                                   _______________

                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   June 10, 2014

            BEFORE: FISHER, COWEN AND TASHIMA*, Circuit Judges

                                  _______________

                           ORDER AMENDING OPINION
                               _______________
_______________
*Hon. A. Wallace Tashima, Senior United States Circuit Judge, United States Court of
Appeals for the Ninth Circuit, sitting by designation.
At the direction of the Court, it is O R D E R E D that the Opinion entered June 25, 2014

is amended to remove a repeated line on page 2, note 2 which reads “2 Ghee’s wife

raised a derivative claim for loss of consortium. But it appears that.”



                                                              For the Court,

                                                              s/ Marcia A. Waldron
                                                                 Clerk



Dated: June 26, 2014




                                                  2